                                                       LAW OFFICES OF

                                           BROCK & STOUT
                                                   2731 ROSS CLARK CIRCLE
                                                   DOTHAN, ALABAMA 36301
                                                         (334) 671-5555
                                                       Fax: (334) 792-3562

                                                 WWW.BROCKANDSTOUT.COM


                                                     March 25, 2021



U.S. Bankruptcy Court
Middle District of Alabama
One Church Street
Montgomery, AL 36104

RE: Address Change
Debtor: Myra Lastressia Crockett
Case #: 18-32067

Dear Mr. Guerrero:

Please be advised that Myra Lastressia Crockett has had a recent change of address; therefore, we request that any
correspondence be sent to the following address:

5779 Belleau Drive
Montgomery, AL 36117

Should you have any questions or wish to discuss this matter more fully, please feel free to contact me.

                                                           Sincerely,


                                                           /s/Trista Crislip
                                                           Legal Assistant for Michael D. Brock
